Name: Commission Implementing Regulation (EU) 2019/588 of 11 April 2019 amending Annex I to Regulation (EU) No 605/2010 as regards the inclusion of the United Kingdom of Great Britain and Northern Ireland and certain of its Crown Dependencies in the list of third countries or parts thereof authorised for the introduction into the Union of consignments of raw milk, dairy products, colostrum and colostrum-based products intended for human consumption (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  trade;  health;  Europe;  tariff policy;  processed agricultural produce;  international trade;  European construction
 Date Published: nan

 11.4.2019 EN Official Journal of the European Union LI 100/11 COMMISSION IMPLEMENTING REGULATION (EU) 2019/588 of 11 April 2019 amending Annex I to Regulation (EU) No 605/2010 as regards the inclusion of the United Kingdom of Great Britain and Northern Ireland and certain of its Crown Dependencies in the list of third countries or parts thereof authorised for the introduction into the Union of consignments of raw milk, dairy products, colostrum and colostrum-based products intended for human consumption (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of point (1) and point (4) of Article 8 and Article 9(4) thereof, Whereas: (1) On 29 March 2017, the United Kingdom submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union (TEU). On 22 March 2019, the European Council adopted Decision (EU) 2019/476 (2) extending the period under Article 50(3) TEU in agreement with the United Kingdom. In accordance with that Decision, in the event that the Withdrawal Agreement is not approved by the House of Commons by 29 March 2019 at the latest, the period provided for in Article 50(3) TEU is extended until 12 April 2019. As the Withdrawal Agreement has not been approved by 29 March 2019, Union law will cease to apply to and in the United Kingdom from 13 April 2019 (the withdrawal date). (2) Commission Regulation (EU) No 605/2010 (3) lays down the public and animal health conditions and certification requirements for the introduction into the Union of consignments of raw milk, dairy products, colostrum and colostrum-based products intended for human consumption, and the list of third countries or parts thereof from which the introduction into the Union of such consignments is authorised. (3) The United Kingdom of Great Britain and Northern Ireland has provided the necessary guarantees for that country and certain of its Crown Dependencies to comply with the conditions laid down in Regulation (EU) No 605/2010 for the introduction into the Union of consignments of raw milk, dairy products, colostrum and colostrum-based products intended for human consumption from the withdrawal date, by continuing to comply with Union legislation for an initial period of at least nine months. (4) Therefore, taking into account these specific guarantees provided by the United Kingdom of Great Britain and Northern Ireland, and in order to avoid any unnecessary disruption to trade after the withdrawal date, the United Kingdom and certain of its Crown Dependencies should be included in columns A, B and C in the list of third countries, territories and parts thereof set out in Annex I to Regulation (EU) No 605/2010 authorised for the introduction into the Union of consignments of raw milk, dairy products, colostrum and colostrum-based products intended for human consumption. (5) Annex I to Regulation (EU) No 605/2010 should therefore be amended accordingly. (6) This Regulation should apply from 13 April 2019, unless Union law continues to apply to and in the United Kingdom of Great Britain and Northern Ireland on that date. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 605/2010 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 13 April 2019. However, it shall not apply if Union law continues to apply to and in the United Kingdom of Great Britain and Northern Ireland on that date. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 2019 For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) European Council Decision (EU) 2019/476 taken in agreement with the United Kingdom of 22 March 2019 extending the period under Article 50(3)TEU (OJ L 80 I, 22.3.2019, p. 1). (3) Commission Regulation (EU) No 605/2010 of 2 July 2010 laying down animal and public health and veterinary certification conditions for the introduction into the European Union of raw milk and dairy products intended for human consumption (OJ L 175, 10.7.2010, p. 1). ANNEX The table set out in Annex I to Regulation (EU) No 605/2010 is amended as follows: (a) the following lines are inserted after the entry for Ethiopia: GB United Kingdom of Great Britain and Northern Ireland + + + GG Guernsey + + + (b) the following line is inserted after the entry for Iceland: JE Jersey + + +